The defendant’s valid waiver of his right to appeal forecloses appellate review of the defendant’s arguments relating to the County Court’s suppression determination (see People v Kemp, 94 NY2d 831, 833 [1999]; People v Williams, 36 NY2d 829, 830 [1975], cert denied 423 US 873 [1975]).
Insofar as the defendant contends that, while in the course of translating into Spanish the statements made by the court during the course of the plea proceedings, the official court interpreter told him that he would be free to withdraw his plea at any time prior to sentence and for any reason, and to the extent that the defendant thus argues that the official court interpreter essentially led him to believe that the court had promised him something that the court, in fact, never promised, this argument is “unsupported by the existing record” (People v Wen Quing Lu, 240 AD2d 197, 197 [1997]). Rivera, J.P., Lifson, Florio and Chambers, JJ., concur.